DETAILED ACTION
Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fresko (US 7,426,720 B1) in view of Daynes et al. (US 2004/0015921 A1).

Regarding claim 1, Fresko teaches a method, comprising: 
create a JavaScript environment (JSE) by initializing a portion of a JavaScript virtual machine (JSVM) to a point at which the portion of the JSVM has a known consistent state, wherein the JSE includes initialized variables such that the portion of the JSVM is ready to begin operation in the JSVM without additional pre-processing (Col. 2, lines 66 through Col. 3, line 3: During initialization, the master runtime system process preloads classes and interfaces likely to be required by user applications at runtime. The classes and interfaces are identified through profiling by ranking a set of classes according to a predetermined criteria; Col. 5, lines 51-64: Upon initialization, the master JVM process 33 reads an executable process image from the storage device 35 and performs bootstrapping operations. These operations include preloading the classes 36 and classes defined in the class libraries 37, as further described below with reference to FIG. 10. Thus, upon completion of initialization, the memory image of the master JVM process 33 resembles that of an initialized, primed and warmed up JVM process with key classes stored in the master JVM process context as prewarmed state 41. Preferably, the prewarmed state 41 is stored as read only data. Following the initialization, the master JVM process 33 idles, that is, "sleeps" in an inactive state, while awaiting further instructions from the application manager 32.; Col. 6, lines 63-67: The master JVM process 33 invokes the bootstrap class loader 39 and system application class loader 40 for every class likely to be requested by the applications. Thus, the prewarmed state 41 includes the class loading for applications prior to actual execution and the initialized and loaded classes are inherited by each cloned JVM process 34 as the inherited prewarmed state 42.); 
receiving a request for an asset that incorporates the JSVM from an application; and transmitting the JSE to the application (Col. 5, line 60 through Col. 6, line 11: The master JVM process 33 awakens in response to requests received from the application manager 32 to execute applications… The master JVM process 33 awakens and creates a cloned JVM process 34 as a new cloned process instance of the master JVM process 33 using the process cloning mechanism of the underlying operating system. The context of the master JVM process 33 stored in memory as prewarmed state 41 is inherited by the cloned JVM process 34 as inherited prewarmed state 42, thereby saving initialization and runtime execution times and providing deterministic execution behavior).
While Fresko teaches a JSE environment in a prewarmed state with loaded JAVA classes ready for execution, Fresko does not expressly teach the preloaded classes in the master JVM process to include initialized variables.
However, Daynes teaches the preloaded classes include initialized variables ([0006] In the case of the Java programming language, the initialization of a class includes executing the class's static initializer, which brings the class's variables (also known as the static variables) to a well-defined initialized state. A virtual machine implementation may choose to set a class to the initialized state upon its loading when no action is required to initialize that class.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Daynes with the teachings of Fresko to further define classes to include variables. The modification would have been motivated by the desire of combining known elements to yield predictable results.

Regarding claim 2, Fresko teaches comprising transmitting the application a customized runtime monitor that supports injecting the JSE (Col. 5, lines 23-37: The exemplary runtime environment 31 includes an application manager 32, master Java virtual machine (JVM) process 33 and zero or more cloned JVM processes 34. The master JVM process 33 and cloned JVM processes 34 respectively correspond to a master runtime system process and child runtime system processes. The master runtime system process, preferably provided as a virtual machine, interprets machine-portable code defining compatible applications. The runtime environment 31 need not execute cloned JVM processes 34, which are only invoked upon request by the application manager 32. The runtime environment 31 executes an application framework that spawns multiple independent and isolated user application process instances by preferably cloning the memory space of a master runtime system process. Col. 5, line 67 through Col. 6 line 8: The master JVM process 33 awakens and creates a cloned JVM process 34 as a new cloned process instance of the master JVM process 33 using the process cloning mechanism of the underlying operating system. The context of the master JVM process 33 stored in memory as prewarmed state 41 is inherited by the cloned JVM process 34 as inherited prewarmed state 42, thereby saving initialization and runtime execution times and providing deterministic execution behavior.).

Regarding claim 6, Fresko teaches repeatedly compiling and executing the portion of the JSVM several times to identify the point at which the portion of the JSVM has the known consistent state (Col. 9, lines 38-62: Initially, the bootstrap class loader 39 and system application class loader 40 is located and invoked by the master JVM process 33 (block 151). Each class 36 and class contained in a class library 37 is then iteratively processed (blocks 152-163) as follows. First, the master JVM process 33 attempts to locate the class in a system class dictionary (block 153). If the class is found (block 154), no further class loading need be performed. Otherwise, the master JVM process 33 attempts to locate the class (block 155) through standard Java class path location. If the class is found (block 156), no further class loading need be performed. Otherwise, the master JVM process 33 attempts to load the bytes for the class from the source associated with the applicable bootstrap class loader 39 and system application class loader 40 (block 157). If successful (block 158), an instance of the class is created by compiling the source and the class instance is installed in the system class dictionary (block 160). If the bytes for the class cannot be loaded from the source (block 158), the master JVM process 33 throws a class not found exception (block 159). Following the loading or attempted loading of the class, if the class requires resolution with respect to symbolic references (block 161), the class is resolved by identifying the applicable class loader for the fully qualified class (block 162). Processing continues with the next class (block 163), after which the routine returns.).

Regarding claim 7, Fresko teaches where the JSE includes a binary image of a state of the portion of the JSVM including compiled and optimized code, and initialized variables (Col. 5, lines 50-55: Thus, upon completion of initialization, the memory image of the master JVM process 33 resembles that of an initialized, primed and warmed up JVM process with key classes stored in the master JVM process context as prewarmed state 41. Preferably, the prewarmed state 41 is stored as read only data).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fresko and Daynes, as applied to claim 1, in further view of Partridge et al. (US 2010/0115501 A1).

Regarding claim 3, Fresko nor Daynes expressly teach comprising controlling the application to inject the initialized JSE into a local runtime monitor using an interface of the local runtime monitor.
	However, Partridge teaches comprising controlling the application to inject the initialized JSE into a local runtime monitor using an interface of the local runtime monitor ([0020] In the present exemplary embodiment, clients 110, 120 each depend on runtime environments that employ "just-in-time" (JIT) compilation for programming code written in Java. These environments are implemented to dynamically compile program code that is loaded incrementally, possibly from a remote target. More specifically, each of clients 110, 120 depends on a respective Java Runtime Environment (JRE) 112, 122 that instantiates a respective Java Virtual Machine (JVM) instance 114, 124 for each source program being executed in the JRE.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Fresko’s runtime environment in separate devices as taught by Partridge to instantiate the respective JVM. The modification would have been motivated by the desire of improving user experience.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fresko and Daynes, as applied to claim 1, in further view of Brewer (US 7,512,664 B1).

Regarding claim 4, Fresko nor Daynes teaches comprising transmitting an uninitialized portion of the JSVM to the application.

	However, Brewer teaches comprising transmitting an uninitialized portion of the JSVM to the application (Abstract; Col. 2, lines 35-40: The gateway device 39 in applicant's system further includes element 39a that determines the new portion of the c-code representation. The element 39a at gateway 37 creates a binary representation of only the new portion of the c-code representation of the class.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brewer with the teachings of Fresko and Daynes to combine preresolved, preloaded classes with new uncompiled portions. The modification would have been motivated by the desire of deriving the same benefits of the preloader as the static set of devices classes resolved at build time. Since the classes are resolved and can be verified during this process, this reduces the computing requirements for this phase of interpretation. Less memory is also required since preloaded classes can eliminate redundancies that one found in fully resolved classes.

Regarding claim 5, Brewer teaches where the uninitialized portion of the JSVM is compiled and optimized by a runtime monitor initiated by the application, and where the application incorporates the uninitialized portion and the initialized portion to perform a function (Col. 2, line 24 through Col. 3, line 19: The server 31 contains the application class 33. The application class, for example, is 4042 bytes. The client 35 loads the application through a gateway 37 at or wired to the server at the server location. The gateway 37 at the server includes a Java Code Compact or like device 39 that takes the class as described in connection with FIG. 2 and creates a binary representation of loaded and resolved classes. The Java Code Compact or like device 39 in gateway 37 retrieves the class over the wired network 41, verifies, preloads and preresolves the class to give, for example, a c-code representation of the preloaded and preresolved class. The gateway device 39 in applicant's system further includes element 39a that determines the new portion of the c-code representation. The element 39a at gateway 37 creates a binary representation of only the new portion of the c-code representation of the class. This binary representation of the c-code, along with memory location in the client direction provided at the gateway 37 is sent over, for example, a wireless network 43, for example, to the client 45 having a binary class loader 47 and Interpreter 49. The binary class loader 47 takes and copies into the internal class structure in the Interpreter 49. The result is a full binary image that differs from the original preloaded and preresolved image by the addition of the application class. Since the client 45 already has the original classes that were preloaded and preresolved during the build process, only the new portion of the binary image with the new application class is needed. This portion is transferred from the gateway 37 to the client 45. Once on the client 45, the new preloaded class just needs to be copied into memory and added to the list of binary classes… FIG. 4 illustrates the steps of the method, wherein step 51, an Interpreter requests class to be loaded. In step 52, the gateway retrieves class over the network. In Step 53, the gateway creates a c-code representation of all data in the class. In step 54, it is determined where the new portion of c-code representation is. In step 55, gateway creates a binary representation of only the new portion of the binary representation of the c-code representation of the class. Step 56 sends only the new portion of the binary representation to the client via wireless network. In step 57, the binary Class loader in the client takes and copies into the internal class structure in the interpreter.).
	
Claims 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fresko (US 7,426,720 B1) in view of Daynes et al. (US 2004/0015921 A1) in further view of Brewer (US 7,512,664 B1).

Regarding claim 8, Fresko teaches a system, comprising: 
a data store to store a set of uncompiled portions of a JavaScript virtual machine (JSVM) (Col. 5, lines 48-58: Upon initialization, the master JVM process 33 reads an executable process image from the storage device 35 and performs bootstrapping operations. These operations include preloading the classes 36 and classes defined in the class libraries 37; all uncompiled/not preloaded in storage device 35; Col. 9, lines 38-62 Initially, the bootstrap class loader 39 and system application class loader 40 is located and invoked by the master JVM process 33 (block 151). Each class 36 and class contained in a class library 37 is then iteratively processed (blocks 152-163) as follows. First, the master JVM process 33 attempts to locate the class in a system class dictionary (block 153)… If the class is found (block 156), no further class loading need be performed… If successful (block 158), an instance of the class is created by compiling the source and the class instance is installed in the system class dictionary (block 160).); 
a processor coupled to the data store (Claim 20: A processor); and 
a non-transitory computer-readable medium coupled to the processor, the non- transitory computer-readable medium storing instructions that upon execution by the processor (Claim 19: A computer-readable storage medium holding code for performing the method) cause the processor to:
build portions of the JSVM to identify portions of the JSVM that optimize to a consistent state, and to store initialized versions of the portions of the JSVM that optimize to a consistent state in the data store as JavaScript environments (Col. 2, lines 66 through Col. 3, line 3: During initialization, the master runtime system process preloads classes and interfaces likely to be required by user applications at runtime. The classes and interfaces are identified through profiling by ranking a set of classes according to a predetermined criteria; Col. 5, lines 51-64: Upon initialization, the master JVM process 33 reads an executable process image from the storage device 35 and performs bootstrapping operations. These operations include preloading the classes 36 and classes defined in the class libraries 37, as further described below with reference to FIG. 10. Thus, upon completion of initialization, the memory image of the master JVM process 33 resembles that of an initialized, primed and warmed up JVM process with key classes stored in the master JVM process context as prewarmed state 41. Preferably, the prewarmed state 41 is stored as read only data. Following the initialization, the master JVM process 33 idles, that is, "sleeps" in an inactive state, while awaiting further instructions from the application manager 32.; Col. 6, lines 63-67: The master JVM process 33 invokes the bootstrap class loader 39 and system application class loader 40 for every class likely to be requested by the applications. Thus, the prewarmed state 41 includes the class loading for applications prior to actual execution and the initialized and loaded classes are inherited by each cloned JVM process 34 as the inherited prewarmed state 42.). 
 
	Fresko teaches a processor and a computer readable medium holding code for performing the method but Fresko does not expressly teach a processor coupled to the data store, and a non-transitory computer-readable medium coupled to the processor, the non- transitory computer-readable medium storing instructions that upon execution by the processor; and 
in response to a request for an asset associated with the JSVM from an application, deliver to a runtime monitor associated with the application, uncompiled portions of the JSVM for portions of the JSVM that are not associated with a JavaScript environment, and JavaScript environments for portions of the JSVM for which a JavaScript environment has been stored.
	
However, Daynes teaches a processor coupled to the data store, and a non-transitory computer-readable medium coupled to the processor, the non- transitory computer-readable medium storing instructions that upon execution by the processor (Claim 16, A computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Daynes with the teachings of Fresko to provide well-known details regarding a computing structure. For instance, Fresko teaches a processor and code executed to perform the method. As such it would have been obvious to read the computer system executing the stored code as a processor coupled to the data store, executing said code as it is well-known in the art to combine these elements to yield predictable results.

Fresko teaches  in response to a request for an asset associated with the JSVM from an application, deliver to a runtime monitor associated with the application JavaScript environments for portions of the JSVM for which a JavaScript environment has been stored  in at least Col. 5, line 60 through Col. 6, line 11: “The master JVM process 33 awakens in response to requests received from the application manager 32 to execute applications… The master JVM process 33 awakens and creates a cloned JVM process 34 as a new cloned process instance of the master JVM process 33 using the process cloning mechanism of the underlying operating system. The context of the master JVM process 33 stored in memory as prewarmed state 41 is inherited by the cloned JVM process 34 as inherited prewarmed state 42, thereby saving initialization and runtime execution times and providing deterministic execution behavior” but Fresko nor Daynes expressly teach in response to a request for an asset associated with the JSVM from an application, deliver to a runtime monitor associated with the application, uncompiled portions of the JSVM for portions of the JSVM that are not associated with a JavaScript environment, and JavaScript environments for portions of the JSVM for which a JavaScript environment has been stored.
However, Brewer teaches in response to a request for an asset associated with the JSVM from an application, deliver to a runtime monitor associated with the application, uncompiled portions of the JSVM for portions of the JSVM that are not associated with a JavaScript environment, and JavaScript environments for portions of the JSVM for which a JavaScript environment has been stored (Col. 2, line 24 through Col. 3, line 19: The server 31 contains the application class 33. The application class, for example, is 4042 bytes. The client 35 loads the application through a gateway 37 at or wired to the server at the server location. The gateway 37 at the server includes a Java Code Compact or like device 39 that takes the class as described in connection with FIG. 2 and creates a binary representation of loaded and resolved classes. The Java Code Compact or like device 39 in gateway 37 retrieves the class over the wired network 41, verifies, preloads and preresolves the class to give, for example, a c-code representation of the preloaded and preresolved class. The gateway device 39 in applicant's system further includes element 39a that determines the new portion of the c-code representation. The element 39a at gateway 37 creates a binary representation of only the new portion of the c-code representation of the class. This binary representation of the c-code, along with memory location in the client direction provided at the gateway 37 is sent over, for example, a wireless network 43, for example, to the client 45 having a binary class loader 47 and Interpreter 49. The binary class loader 47 takes and copies into the internal class structure in the Interpreter 49. The result is a full binary image that differs from the original preloaded and preresolved image by the addition of the application class. Since the client 45 already has the original classes that were preloaded and preresolved during the build process, only the new portion of the binary image with the new application class is needed. This portion is transferred from the gateway 37 to the client 45. Once on the client 45, the new preloaded class just needs to be copied into memory and added to the list of binary classes… FIG. 4 illustrates the steps of the method, wherein step 51, an Interpreter requests class to be loaded. In step 52, the gateway retrieves class over the network. In Step 53, the gateway creates a c-code representation of all data in the class. In step 54, it is determined where the new portion of c-code representation is. In step 55, gateway creates a binary representation of only the new portion of the binary representation of the c-code representation of the class. Step 56 sends only the new portion of the binary representation to the client via wireless network. In step 57, the binary Class loader in the client takes and copies into the internal class structure in the interpreter.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brewer with the teachings of Fresko and Daynes to combine preresolved, preloaded classes with new uncompiled portions. The modification would have been motivated by the desire of deriving the same benefits of the preloader as the static set of devices classes resolved at build time. Since the classes are resolved and can be verified during this process, this reduces the computing requirements for this phase of interpretation. Less memory is also required since preloaded classes can eliminate redundancies that one found in fully resolved classes. 

Regarding claim 9, Fresko teaches where a portion that optimizes to a consistent state is a portion that reaches a reproducible execution point for different input sets for the JSVM (Col. 2, lines 66 through Col. 3, line 3: During initialization, the master runtime system process preloads classes and interfaces likely to be required by user applications at runtime. The classes and interfaces are identified through profiling by ranking a set of classes according to a predetermined criteria).

Regarding claim 13, Fresko teaches a non-transitory computer-readable medium storing processor executable instructions that, when executed by a computer (Claim 19: A computer-readable storage medium holding code for performing the method), control the computer to: 
request an asset associated with a JavaScript virtual machine (JSVM) (Col. 5, line 60 through Col. 6, line 11: The master JVM process 33 awakens in response to requests received from the application manager 32 to execute applications… The master JVM process 33 awakens and creates a cloned JVM process 34 as a new cloned process instance of the master JVM process 33 using the process cloning mechanism of the underlying operating system. The context of the master JVM process 33 stored in memory as prewarmed state 41 is inherited by the cloned JVM process 34 as inherited prewarmed state 42, thereby saving initialization and runtime execution times and providing deterministic execution behavior); 
receive a JavaScript environment (JSE) associated with a portion of the JSVM, where the JSE is associated with instructions that when optimized, reach a reproducible execution point for different input sets for the JSVM, and where the JSE includes an initialized binary image of a state the portion of the JSVM (Col. 5, line 60 through Col. 6, line 11: The master JVM process 33 awakens and creates a cloned JVM process 34 as a new cloned process instance of the master JVM process 33 using the process cloning mechanism of the underlying operating system. The context of the master JVM process 33 stored in memory as prewarmed state 41 is inherited by the cloned JVM process 34 as inherited prewarmed state 42, thereby saving initialization and runtime execution times and providing deterministic execution behavior; Col. 5, lines 51-64: Upon initialization, the master JVM process 33 reads an executable process image from the storage device 35 and performs bootstrapping operations. These operations include preloading the classes 36 and classes defined in the class libraries 37, as further described below with reference to FIG. 10. Thus, upon completion of initialization, the memory image of the master JVM process 33 resembles that of an initialized, primed and warmed up JVM process with key classes stored in the master JVM process context as prewarmed state 41); 
Fresko teaches a processor and a computer readable medium holding code for performing the method but Fresko does not expressly teach a non-transitory computer-readable medium storing processor executable instructions that, when executed by a computer;
receive an unoptimized portion of the JSVM; and 
construct the JSVM by compiling and optimizing the unoptimized portion of the JSVM and injecting the JSE at an appropriate point in the JSVM at which the portion of the JSVM has a known consistent state.
However, Daynes teaches a non-transitory computer-readable medium storing processor executable instructions that, when executed by a computer (Claim 16, A computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Daynes with the teachings of Fresko to provide well-known details regarding a computing structure. For instance, Fresko teaches a processor and code executed to perform the method. As such it would have been obvious to read the computer system executing the stored code as a processor coupled to the data store, executing said code as it is well-known in the art to combine these elements to yield predictable results.
Fresko teaches  in response to a request for an asset associated with the JSVM from an application, deliver to a runtime monitor associated with the application JavaScript environments for portions of the JSVM for which a JavaScript environment has been stored  in at least Col. 5, line 60 through Col. 6, line 11: “The master JVM process 33 awakens in response to requests received from the application manager 32 to execute applications… The master JVM process 33 awakens and creates a cloned JVM process 34 as a new cloned process instance of the master JVM process 33 using the process cloning mechanism of the underlying operating system. The context of the master JVM process 33 stored in memory as prewarmed state 41 is inherited by the cloned JVM process 34 as inherited prewarmed state 42, thereby saving initialization and runtime execution times and providing deterministic execution behavior” but Fresko nor Daynes expressly teach receive an unoptimized portion of the JSVM; and 
construct the JSVM by compiling and optimizing the unoptimized portion of the JSVM and injecting the JSE at an appropriate point in the JSVM at which the portion of the JSVM has a known consistent state.
However, Brewer teaches receive an unoptimized portion of the JSVM and construct the JSVM by compiling and optimizing the unoptimized portion of the JSVM and injecting the JSE at an appropriate point in the JSVM at which the portion of the JSVM has a known consistent state (Col. 2, line 24 through Col. 3, line 19: The server 31 contains the application class 33. The application class, for example, is 4042 bytes. The client 35 loads the application through a gateway 37 at or wired to the server at the server location. The gateway 37 at the server includes a Java Code Compact or like device 39 that takes the class as described in connection with FIG. 2 and creates a binary representation of loaded and resolved classes. The Java Code Compact or like device 39 in gateway 37 retrieves the class over the wired network 41, verifies, preloads and preresolves the class to give, for example, a c-code representation of the preloaded and preresolved class. The gateway device 39 in applicant's system further includes element 39a that determines the new portion of the c-code representation. The element 39a at gateway 37 creates a binary representation of only the new portion of the c-code representation of the class. This binary representation of the c-code, along with memory location in the client direction provided at the gateway 37 is sent over, for example, a wireless network 43, for example, to the client 45 having a binary class loader 47 and Interpreter 49. The binary class loader 47 takes and copies into the internal class structure in the Interpreter 49. The result is a full binary image that differs from the original preloaded and preresolved image by the addition of the application class. Since the client 45 already has the original classes that were preloaded and preresolved during the build process, only the new portion of the binary image with the new application class is needed. This portion is transferred from the gateway 37 to the client 45. Once on the client 45, the new preloaded class just needs to be copied into memory and added to the list of binary classes… FIG. 4 illustrates the steps of the method, wherein step 51, an Interpreter requests class to be loaded. In step 52, the gateway retrieves class over the network. In Step 53, the gateway creates a c-code representation of all data in the class. In step 54, it is determined where the new portion of c-code representation is. In step 55, gateway creates a binary representation of only the new portion of the binary representation of the c-code representation of the class. Step 56 sends only the new portion of the binary representation to the client via wireless network. In step 57, the binary Class loader in the client takes and copies into the internal class structure in the interpreter.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brewer with the teachings of Fresko and Daynes to combine preresolved, preloaded classes with new uncompiled portions. The modification would have been motivated by the desire of deriving the same benefits of the preloader as the static set of devices classes resolved at build time. Since the classes are resolved and can be verified during this process, this reduces the computing requirements for this phase of interpretation. Less memory is also required since preloaded classes can eliminate redundancies that one found in fully resolved classes. 

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fresko, Daynes, and Brewer, as applied to claim 8, in further view of  et al. Sprigg et al. (US 2004/0203690 A1)

Regarding claim 10, Fresko teaches wherein the non-transitory computer- readable medium stores instructions that upon execution by the processor further cause the processor to: 
injecting the JavaScript environments at appropriate locations of the JSVM that optimize to the consistent state (Col. 5, lines 23-37: The exemplary runtime environment 31 includes an application manager 32, master Java virtual machine (JVM) process 33 and zero or more cloned JVM processes 34. The master JVM process 33 and cloned JVM processes 34 respectively correspond to a master runtime system process and child runtime system processes. The master runtime system process, preferably provided as a virtual machine, interprets machine-portable code defining compatible applications. The runtime environment 31 need not execute cloned JVM processes 34, which are only invoked upon request by the application manager 32. The runtime environment 31 executes an application framework that spawns multiple independent and isolated user application process instances by preferably cloning the memory space of a master runtime system process. Col. 5, line 67 through Col. 6 line 8: The master JVM process 33 awakens and creates a cloned JVM process 34 as a new cloned process instance of the master JVM process 33 using the process cloning mechanism of the underlying operating system. The context of the master JVM process 33 stored in memory as prewarmed state 41 is inherited by the cloned JVM process 34 as inherited prewarmed state 42, thereby saving initialization and runtime execution times and providing deterministic execution behavior.).

	 Fresko, Daynes, nor Brewer expressly teach deliver the runtime monitor to the application.
	However, Sprigg teaches deliver the runtime monitor to the application ([0001]: a device that intends to execute the Java applet will install the Java virtual machine on the device. Typically, because the virtual machine, or other system service, needs to be integrated into the device it is executing on; [0012] The wireless device 110 may contain a processor and memory, primary and secondary, (not shown) used to store, load and execute the applications 110 and system services 115 downloaded from the server. These applications 110 and system services 115 may also interact with a software platform located on the wireless device used to simplify interfacing with the wireless device, such as by providing generalized calls for device specific resources. Such a software platform is the Binary Runtime Environment for Wireless. TM. (BREW.TM.) software; [0030] For example, the application may be a Java applet requiring the use of a Java virtual machine to execute on the wireless device. A loader loading the Java applet on the device for execution may request Java virtual machine services by using a Brew.TM. API mechanism identifying the Java virtual machine by a unique identifier. In one embodiment, this identifier is a 32 bit class identifier; [0032] The device, or specifically in one embodiment the Brew software platform, makes the determination as to whether the virtual machine requested by the loader is in memory already; [0036] If the device contains a software platform, such as the Brew.TM. software, to simplify the interface from the application to the wireless device, the virtual machine passes system services’ requests made by the application or the virtual machine to the software platform (Step 330)).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sprigg with the teachings of Fresko, Daynes, and Brewer to deliver runtime monitors to the application. The modification would have been motivated by the desire of only download or install JVMs on an as needed basis to avoid taking constrained resources even when not used. See at least Sprigg’s Background.
Regarding claim 14, Sprigg teaches where the instructions further control the computer to receive a runtime monitor that supports injecting the JSE into the JSVM ([0030] For example, the application may be a Java applet requiring the use of a Java virtual machine to execute on the wireless device. A loader loading the Java applet on the device for execution may request Java virtual machine services by using a Brew.TM. API mechanism).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fresko, Daynes, and Brewer, as applied to claim 8, in further view of  et al. Meijer et al. (US 2009/0024986 A1).

Regarding claim 11, Fresko, Daynes, and Brewer do not expressly teach wherein the non-transitory computer- readable medium stores instructions that upon execution by the processor further cause the processor to: control the application to use debugging hooks of a runtime monitor native to the application to inject the JavaScript environments at appropriate locations of the JSVM. 
However, Meijer teaches wherein the non-transitory computer- readable medium stores instructions that upon execution by the processor further cause the processor to: control the application to use debugging hooks of a runtime monitor native to the application to inject the JavaScript environments at appropriate locations of the JSVM ([0030-71]: The dynamism of the claimed subject matter can also be beneficial in testing and debugging. In particular, a piece of code can be modified to include debugging information similar to the manner it is modified to insert profile information. Debugging hooks can then provide a means for performing offline monitoring, control, diagnostics and/or running of the program.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meijer with the teachings of Fresko, Daynes, and Brewer to utilize debugging hooks to insert information and run the application. The modification would have been motivated by the desire of facilitating runtime compilation of dynamically generated or loaded code.

Regarding claim 15, Meijer teaches where the JSE is injected using debugging hooks associated with a native runtime monitor ([0030-71]: The dynamism of the claimed subject matter can also be beneficial in testing and debugging. In particular, a piece of code can be modified to include debugging information similar to the manner it is modified to insert profile information. Debugging hooks can then provide a means for performing offline monitoring, control, diagnostics and/or running of the program.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fresko, Daynes, and Brewer, as applied to claim 8, in further view of  Shah et al. (US 2013/0227354 A1).

Regarding claim 12, Fresko, Daynes, and Brewer do not expressly teach where the application is a web browser.
	However, Shah teaches where the application is a web browser ([0004], [0005], [0009]: web application).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shah of web applications with the applications as taught by Fresko, Daynes, and Brewer. The modification would have been motivated by the desire of combining known elements to yield predictable results.

Response to Arguments
Applicant’s arguments with respect to claims 06/02/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/            Primary Examiner, Art Unit 2195